COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jennie Larry Johnson v. Freo Texas LLC

Appellate case number:   01-15-00398-CV

Trial court case number: 15-CCV-054223

Trial court:             County Court at Law No. 3 of Fort Bend County

       On September 14, 2015, L. Mickele’ Daniels filed a Motion to Withdraw as Counsel, and
on October 5, 2015, appellant Jennie Larry Johnson filed a pro se appellant’s brief. We grant
the motion to withdraw and deem Johnson’s pro se brief filed as of October 5, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: February 2, 2016